Opinion issued November 29, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00732-CV



RICHARD H. ALSENZ, Appellant

V.

MARJORIE SUE ALSENZ, Appellee



On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 2000-28446



MEMORANDUM OPINION	Appellant Richard H. Alsenz has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.